 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDonald's Corporation d/b/a McDonald's of Paloloand ILWU Local 142McDonald's Corporationand ILWU Local 142McDonald's Corporation and itsWholly-Owned Sub-sidiaries,McDonald's of Aina Haina,McDonald's ofPalolo, McDonald's of Kailua,McDonald's of Waik-iki,McDonald'sofWaiakamilo,McDonald's ofWaipahu,McDonald's of Pearl City,McDonald's ofAla Moana,McDonald's of Waianae,McDonald'sofMililaniTown,McDonald'sofKahala,Mc-Donald's of Hawaii Kai, McDonald's of Kaneohe,McDonald's of Makikiand ILWU Local 142, Peti-tioner.Cases 37-CA-724, 37-CA-726, and 37-RC-1749August 9, 1973DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn March 30, 1973, Administrative Law Judge E.Don Wilson issued the attached Decision in theabove-entitled proceeding, finding that the Respon-dent had not engaged in certain unfair labor practicesalleged in the consolidated complaint, as amended,and recommending that it be dismissed in its entirety.The Administrative Law Judge also found that certainconduct of the Respondent had not interfered withthe election held in Case 37-RC 1749, and recom-mended that the Petitioner's objections based thereonbe overruled.' Thereafter, the General Counsel andthe Petitioner filed exceptions and supporting briefs,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 con-clusions, and recommendations of the AdministrativeLaw Judge 3 and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the consolidated complaint, as amended,be, and it hereby is, dismissed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots has not been cast for ILWU Local 142, or forHotel, Restaurant Employees & Bartenders' Union,Local 5, AFL-CIO, and Hawaii Teamsters & AlliedWorkers, Local 996, and that none of the said labororganizations is the exclusive representative of theemployees, in the unit found appropriate, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.1The Regional Director had previously overruled the other objections filedby the Petitioner2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544,enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined the recordand find no basis for reversing his findings7As all the objections to the election have been overruled,and as neitherthe Petitioner nor the Joint Intervenor in Case 37-RC-1749 has secured amajority of the valid ballots cast, we shall certify the results of theelectionDECISIONSTATEMENT OF THE CASEE.DON WILSON, Administrative Law Judge: A chargehaving been filed by ILWU Local 142 on June 1, 1972, andanother charge having been filed by ILWU Local 142, here-inafter referred to as the Union, on June 16, 1972, the Gen-eral Counsel of the National Labor Relations Board, hereinthe Board, on September 27, 1972, issued an order consoli-dating cases, consolidated complaint,' and notice of hearingalleging that, by various acts and conduct, McDonald'sCorporation d/b/a McDonald's of Palolo and McDonald'sCorporation, herein jointly or separately referred to as Em-ployer, had violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, herein the Act. On Sep-tember 27, 1972, a Supplemental Decision, order consoli-dating cases, and notice of hearing was issued, the Unionon June 8, 1972, having filed timely objections to conductaffecting the results of an election held by the Board onJune 2, 3, and 4, 1972, and a number of the objections beingsubstantially related to violations alleged in the consolidat-ed complaint. Respondent has answered timely.2 The Sup-plemental Decision of the Regional Director sets forthpertinent details with respect to the results of the election.Pursuant to due notice, a hearing was held before me inHonolulu, Hawaii, beginning November 8, 1972, and end-ing November 15, 1972. General Counsel and Employerfully participated and filed briefs. The Union did not appearnor file a brief.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:'Amended at the hearing herein2As the amended complaint was amended at the hearing herein, so wasthe answer amended205 NLRB No. 78 MCDONALD'S OF PALOLOFINDINGS OF FACTIEMPLOYER'S BUSINESSEmployer McDonald's, a national retail outlet with itsprincipal place of business in Oakbrook, Illinois, is engagedin the State of Hawaii in the operation of food and beveragestores and in the past year its gross revenues from its busi-nessoperations has exceeded $500,000. During the sametime, it has purchased supplies valued in excess of $10,000which were manufactured outside Hawaii.Employer Palolo is a Hawaii corporation and a whollyowned subsidiary of Employer McDonald's and is engagedin operating a drive-in restaurant in Honolulu, Hawaii, re-ceiving gross revenues in excess of $500,000 in the course ofitsbusiness operations during the past year. During thesame time, it purchased supplies having a value in excess of$10,000 which were manufactured outside Hawaii.At all material times, Employer McDonald's and Em-ployer Palolo have had common owners and managers whohave formulated and administered a common labor rela-tions policy for each entity. At all materialtimes,they haveconstituteda singleintegrated enterprise.3The single integrated enterprise, Employer, at all materialtimes,has been an employer engaged in commerce withinthe meaning of the Act.IITHE LABORORGANIZATIONAt all materialtimes,the Union has been a labor organi-zation within the meaningof the Act.IIITHEALLEGED UNFAIR LABOR PRACTICE 4A. The IssuesManyissueswere raised by the pleadings and litigatedherein.They concern two alleged violations of Section8(a)(3) of the Act,' and a number of alleged violations ofSection 8(a)(1) of the Act, the substance of which follows.The 10(b) date is December 2, 1971, and all alleged 8(a)(1)violations are claimed to have occurred since said date. (a)On or about December 2, 1971, and thereafter, did Employ-er promulgate and enforce"anunlawful no-solicitation3One ofthe reasonsIrefer to them, herein, as Employer Also, sinceGeneral Counsel refers to them as RespondentEmployer,Ihave called themEmployer rather than the more usual Respondent4I have carefully read and reread the entire transcript, exhibits,and thebriefs of the parties several times Parts of the transcript have been rereadin an effort closely to compare such parts with other parts of the transcriptAny finding of fact made by me herein is based not only on the entire recordbut also particularly on credited testimony or documentary evidence I havefound to be worthy of belief it may seem premature, at this point in myDecision, but,nonetheless, I specifically find I was most favorably impressedby the respective demeanors of Respondent Regional Manager Paul Reinardand Store Manager Guy Suzuki I found their testimony to be straightforwardand honest I here credit the testimony of each as truthful Resolutions of thecredibility to be given the testimony of other witnesses will be made hereinaf-ter5The alleged illegal suspension of a female employee herein called Tak-ahashi and sometimes referred to as Carol Fukumoto in the record,and hersubsequent discharge are the bases of the alleged violations of Sec 8(a)(3)of the Act405rule" at various stores?6(b) Beginning in December 1971,and on various dates thereafter,did Employer grant wageincreases to its employees for the purpose of influencingtheir votes in an upcoming Board election? (c) On or aboutFebruary 17,19727did the Employer,through SupervisorMalcolm Ward,at its Pearl City store,unlawfully interro-gate an employee about the union activities of his fellowemployees? (d) Beginning in April and thereafter did Em-ployer unlawfully hold employee meetings wherein it solic-ited employee grievances for the purpose of defeating theemployees' union organizational efforts?(e)Commencingon or about April,did Employer grant its employees addi-tional benefits such as steak breakfasts,gifts, and employeeprograms and contests for the purpose of defeating the em-ployees' organizational efforts?(f) In late March or earlyApril, did Employer through Supervisor Guy Suzuki, at itsPalolo store,interrogate an employee about her union activ-ity? (g)On or about May 5, did Employer through its super-visor,JimMarne,at itsHawaii store,interrogate anemployee about his union sympathies? (h) On or about May30, did Employer through Supervisor Mike Simms, at itsMakiki store, create the impression to its employees that theEmployer had their union activity under surveillance?B. Employer's Alleged Promulgation andEnforcement of an Unlawful No-SolicitationRule at its "Various Retail OutletStores on the Island of Oahu"For some time prior to and briefly after December 1,1971, Respondent had enumerated store policies in effect onOahu.8 Paragraph 14, thereof, I find was an unlawful no-solicitation rule. It was too broad, in that it prohibited solici-tation by employees anywhere on the Employer's "prem-ises." Even in June, I find the store policies, with no deletionof paragraph numbered 14, were posted in at least somerestaurants where employees could see them.However, I find, based on the credited testimony of Rei-nard and Suzuki, that the above no-solicitation rule waseffectively replaced by the following no-solicitation ruleabout December 10, 1971:There shall be no distribution of literature or solicita-tion of employees by other employees in our workingareas during working time or non-working time. Fur-thermore, persons other than our employees shall notbe permitted to distribute literature or solicit our em-ployees at any time on company property.To me, the first sentence above plainly implies thatEmployer's employees are permitted to distribute literatureor solicit employees, at least on their nonworking time, anyplace on company property other than "working areas," ifany.General Counsel's Exhibit 4 was described to the employ-ees at "crew meetings" all over the Island and was almost6 There are two no-solicitation rules in evidence and there is testimony asto each I am convinced that par VI(a) of the consolidated complaint refersto G C Exh 4 andnottoG C Exh 5, particularly par 14, thereof. I havesupplied the underscoring to the above quotationHereinafter all dates refer to 1972 unless otherwise stated.8G.C Exh 5.9GC Exh 4 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimultaneously posted at all Employer restaurants for em-ployees to see. As time went along prior to the election inJune, new restaurants opened and the new rule was madeknown to the new employees.10The entire record makesabundantly clear that all employees, unless they were vinci-bly ignorant, were aware from prior to the middle of De-cember that General Counsel's Exhibit 4 was the effectiveno-solicitation rule and that it had effectively replacedHouse Rule 14 in General Counsel's Exhibit 5.11 GeneralCounsel's Exhibit 4 was posted at each of Employer's res-taurants. I am convinced that, when the no-solicitation rulewas referred to by representatives of management to em-ployees from at least the middle of December 1971, theemployees understood and knew reference was being madeto General Counsel's Exhibit 4 and not to paragraph 14 ofEmployer's House Rules, General Counsel's Exhibit 5.There is no credible evidence that such paragraph 14 of theHouse Rules was ever enforced by the Employer duringmaterial times.The parties stipulated thatGeneralCounsel's Exhibit 4 was enforced at all material times byEmployer. I do not credit the testimony of Susan Nonakathatwhen she was hired in the last 2 weeks of March,Employer's supervisor told about 15 new employees thatthere would be no solicitation "on the premises," includingunion solicitation. Having observed the respective demea-nors of Nonaka and Supervisor Mike Simms and havingconsidered all of the respective testimony of each as well asthe record as a whole, I credit the testimony of Simms thatGeneral Counsel's Exhibit 4 had been effective since mid-December 1971. In orientation programs with new employ-ees, he explained General Counsel's 4 to them and he distri-buted as many copies as he had available 12 of GeneralCounsel's 4 to new employees. The employees were advisedby him that General Counsel's Exhibit 4 was, and HouseRule 14 was not, in effect.I am satisfied that General Counsel's Exhibit 5 was post-ed, during material times, at some of Employer's restaurantsbut the employees knew that General Counsel's Exhibit 4and not House Rule 14 in General Counsel's Exhibit 5 wasthe no-solicitation rule in effect at the restaurants.I do not credit the isolated testimony of Scott Stueber thatwhen he was hired in February the manager showed him ano-solicitation rule. It was not General Counsel's Exhibit 4.Itwas not House Rule 14 contained in General Counsel'sExhibit 5. His testimony is just not credible in stating thatthatwhich he was shown stated what both GeneralCounsel's Exhibit 4 and House Rule 14 said. They are notthe same. They are dissimilar. He and he alone testified hewas shown an Employer rule that "went on to explain spe-10 Some,not very many, considering the overall number of employees,received copies of G C Exh 4 according to credited testimony11There is evidence that through oversight or otherwise, in at least someinstances,Employer continued to have its House Rules posted, No 14 nothaving been stnken therefrom I do not conclude that employees were led tobelieve House Rule 14 continued to be effective To the contrary, I find theywere well and carefully advised that it had been supplanted by G C Exh 4I am aware that Assistant Manager Repolio testified that no solicitation wasallowed "onthe premises"during material times I am convinced that thistestimony was inartful and did not correctly reflect the no-solicitation ruleactually in effect I do not find such testimony adversely affects the creditotherwise to be attached to Repolio's testimonyi2About 40cifically that there should be no union solicitation becausethe company felt that it would pressure employees to mov-ing one way or the other in regard to the Union. It was abouttwo or three paragraphs long." Allegedly, it dealt only withno-solicitation. Having observed Stueber carefully and not-ing that this testimony was in no way corroborated, I do notcredit it. The same is true with respect to his testimony asto isolated instances of soliciting at one or more restaurants,other than for a union.John Cheong testified that Supervisor Scott spoke abouta "new" non-solicitation rule at a "crew meeting" aboutApril. According to Cheong, Scott told the employees they"were not allowed to solicit literature or talk to the employ-ees about extracurricular subjects other than McDonald'swithin the store or on store grounds, on duty or off." Havingobserved Scott and being favorably impressed by his de-meanor, I am convinced he never told employees they couldnot talk about "extracurricular subjects other than Mc-Donald's" and I place no reliance on any other part of thequotation." He testified he saw General Counsel's Exhibit4 posted in the restaurant but saw House Rule 14 in 1971.The isolated types of other than union solicitation as towhich he testified adds nothing of significance to the primeissue discussedin this section. Approximately 1,000 employ-ees and about 15 restaurants were involved in these pro-ceedings.Whatever he may have claimed Scott told him wasprovided by General Counsel's Exhibit 4, he swore thatScott posted it, and it was available for him to carefullymemorize should he so have wished. This was, he testified,in April that General Counsel's Exhibit 4 was posted. Helater testified he did not know how long it had been posted.He couldn't recall whether he had ever heard from anymanagementofficial that Employer had a no-solicitationrule prior to April. His testimony as to solicitations at therestaurants did not particularize that they occurred in workareas. 14There is no substantial or probative evidence that rest-rooms are not avialable without distinction as to whether13Extracurricular subjects would include movies, baseball, football, wars,etc14This record is singularly devoid as to what parts of what restaurants were"working areas " Did employees and customers share restroom facilities?Did nonworking employees sit at tables being utilized by customers? Werecooks, dishwashers, el a(, within the auditory or visual range of customers9Aisles in a department store are where customers generally have some sortof contact with store employees Here, did the working areas encompass theentire area of each restaurant, and at each restaurant could and wereEmployer's customers in contact, visual, auditory, or semiphysically, withEmployer's employees? General Counsel has failed to supply the answers tothese and related questions in spite of the unusual length of the record herein.1,of course, did not take a "view" of any of these restaurants, particularlysince I was not requested so to do General Counsel has failed to establishby a preponderance of the probative and substantial evidence that the "prem-ises" and the "working areas" of any unit involved herein were not identicaland that each and every employee at every unit and at every part of everyunit did not have occasion on a regular basis to be in visual, auditory,or someother form of contact with Employer's customers There is no probative orsubstantial evidence that any part of any of the restaurants involved hereinare not "working areas" available to use by Employer's customers while someof Employer's employees are present whether or not during their workinghours That Employer engages in a multiplicity of advertising to develop andexpand its already so large business and to promote a rapport between itselfand its employees and its customers is a matter of common knowledgethroughout this country and elsewhere MCDONALD'S OF PALOLOthe user is an employee 15 or customer.16 Presumably, suchrooms are not considered "working areas." 111 can make nofinding that any other area of any restaurant is not a work-ing area within the visual or auditory range of one or moreor all of Employer's customers. I have no probative or sub-stantial evidence that aside from restrooms, where workmay or may not be performed by employees, that customersdo not regularly and customarily come in contact with anyand all of the working areas of each restaurant at least insome fashion which enables the customer to be aware of theactivities of Employer's employees and even in the employ-ees' nonworkingtime.18I find General Counsel's Exhibit 4, Employer's new non-solicitation rule was posted in December 1971 and replacedHouse Rule 14. The employees were made aware that Gen-eralCounsel's Exhibit 4 was the effective no-solicitationrule from that time forward. I find it wasthisrule GeneralCounsel had in mind when he drafted paragraph VI(a) ofthe consolidated complamt.19Regional Manager Paul Reinard knew that union organ-izing was goingon when General Counsel's Exhibit 4 waspromulgated. He saw to it that the restaurant managerswere told to enforce this no-solicitation rule. They were totell violators that they were subject to disciplinary action.The managers were supposed to see that the rule was com-plied with. All of this was pursuant to the advice of legalcounsel.Crediting Reinard as I do, I find that, during October andNovember 1971, he was reviewing and revising the laborrelations and operating policies of Employer's Hawaii oper-ations. This included increases in wages and other bene-fits 20which could not then be effectuated during PresidentNixon's Phase I Wage Freeze.The promulgation of the new no-solicitation rule and itssubsequent enforcement was an outgrowth of the generalOctober-November 1971 overall review. Supervisor GuySuzuki also credibly testified that the new non-solicitationrule was promulgated and announced to employees at crewmeetings held in early December. All of the posted HouseRules which continued to be posted in Employer's restau-rants, except rules 4 and 14, continued to be effective. Noemployee, I find, after early December had anybona fidereasons to believe that there was any non-solicitation rule15On or off working time16Obviously,Ipresume the existence of separate facilities for males andfemales17There is no evidence as to thisIs Some customers might intensely be upset by the conversations or actionsof an employee union solicitor Some customers might gag with rage at theactions orconversations of an employee who displayed resistance to therequests or exhortations or demands of an employee union solicitor It isreadily apparent that open union solicitation in restaurants,such as are hereinvolved, potentially might lead to bad relations between Employer and itscustomers This would be true whether employees were in the working areasduring their working or nonworking time As I have found,there is noprobative or substantial evidence that union or other solicitation would notbe obvious to Employer'scustomers Some solicitation might result in apleasant and informative chat between the employees on their nonwork timeinworking areas On the other hand,itmight lead to a bitter exchange ofinsults or worse, the latter not being likely to be conducive to good digestionby,Employer's hopefully otherwise happy customers9 N B "an unlawful no-solicitation rule "20 Subsequently to be discussed herein407other than General Counsel's Exhibit 4 in effect. I find nosubstantial or credible evidence that House Rule 14 wasever enforced despite Repolio's testimony."I find, although it was not proven to have been enforcedand even though I have found General Counsel's paragraphVI(a) of the consolidated complaint referred to GeneralCounsel's 4 and not to House Rule 14, that House Rule 14by its terms illegally infringed upon and violated the em-ployees' rights as guaranteed by Section 7 of the Act. Thisis not a finding that Employer thereby violated the Act sincesuch violation is not alleged in the consolidated complaint 22Now as to General Counsel's Exhibit 4 with particularregard to its first sentence which reads: "There shall be nodistribution of literature or solicitation of employees in ourworking areas during working or non-working time."Obviously in referring to solicitation on working time byits employees, there was no violation of the Act. It is almostan axiom that working time is for work. It hasbeen notedherein that the record does not establish whatareas of aparticular restaurant are for work. Neither does it establishthat Employer's customers do not have occasion to haveauditory or visual contact with Employer's employees inany and every part of Employer's restaurants where "work"is performed. Undoubtedly, some of Employer's customersdo, and others do not, support unions in general or theunions involved at these stores. I find it a matter of well-known fact that union solicitation among approximately1,000 employeescanlead to heated verbal exchanges amongsolicitors and those solicited. Indeed it is certainly not un-known for violent physical exchanges to occur in such cir-cumstances.Should such there be in the presence ofcustomers, as would not be unlikely, Employer could wellforsee destruction of the rapport which this Employer andany normal employer would like to have with its customers.Should such solicitation occur insuch circumstances inworking areas, even during nonworking time, this Employerlike any employer could and no doubt would contemplateseriouseconomiclossesincluding a prospective loss of goodwill among some customers who were prounion and otherswho were antiunion. The employees' rights asguaranteedby Section 7 of the Act cannot be considered as isolatedfrom the Employer's rights to have a business where thecustomers in his retail establishments are not deprived oftheir rights to participate in the eating of his fare free fromperhaps exacerbating disturbances which might readilyanse from the exercise by the Employer's employees of theirSection 7 rights in working areas even during their nonworktime.These restaurants were not industrial establishmentswhere the presence of a customer is a rarity. They were retailestablishments open to the public and designed and operat-ed so to please each customer that they would be financiallysuccessful.That these restaurants were not departmentstores as inMay Department Stores Co.,59 NLRB 976, enfd. 154 F.2d533 (C.A. 8, 1946), is immaterial. As did the late and mosthighly regarded Associate Chief Trial Examiner Wallace E.21 I find he was merely in error in quoting G C Exh 4 inits proper legalterms22Respondent consistently so maintained at the hearingherein. Evidenceconcerningthe House Rule 14 was received by me becauseI could not tellwhat might ultimately develop 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoyster, I too, particularly here, equate these restaurantswith "retail businesses where customers deal directly withthe employees." 23 Such an employee no-solicitation rule, ofcourse, would not be legal in a manufacturing plant or otherindustrial plant where such conditions do not exist. Here theEmployer could reasonably anticipate that exercise of theirSection 7 rights by the employees would disrupt its busi-ness.24 It is entirely reasonable to conclude that Employer'semployees during their nonworking time in working areaswere often in close contact with Employer's customers. Asthe Board noted inGoldblatt Bros., Inc.,where restaurantsof a department store were involved, "union solicitation inthe restaurantsis asapt to disrupt the Respondent's busi-nessas is such solicitation carried on in any other portionof the store in which customers are present."The second sentence of General Counsel's Exhibit 4reads:Furthermore, persons other than our employees shallnot be permitted to distribute literature or solicit ouremployees any time on company property.Again I agree with the words and findings of Trial Exam-inerRoyster, approved by the Board inGoldblatt Bros, Inc.,supra,1269, 1270. "As a general proposition of law, therecan be little doubt that a merchant may refuse access to hispremisesto any individual or group of individuals,assum-ing that his action is not in violation of rights secured by theconstitution or by statute. . . . On the other hand, theBoard has held that an employer may not unreasonablyforbid union representatives access to his premises, uponthe invitation of employees, where to do so would imposean unreasonable restraint upon the employees' rights ofself-organization and where such access would not consti-tute an undue burden upon the employer.25 . . . In none ofthe cases cited has the Board or the courts found that anemployer is bound to admit union representatives to itspremises for the purpose of soliciting members or undercircumstances where their presence would interfere in asubstantial way with the employer's operations, orwhere itappeared that the employees could withoutsubstantialdifficul-ty be reached bythe unionrepresentatives at other places ."(Emphasis supplied) The record is devoid of evidence thatany of the unions involved herein could not have achievedclose personal contact with each or all of the approximately1,000 employees at any place or places other than theEmployer's restaurants. Here, as in the above cited case, theEmployer's employees could have been solicited by theunions as they arrived at or left work. They could have beenhandbilled. There is no evidence in the record that anyunion could not have reached and solicited and perhapsenlisted the support of every one of the Employer's employ-ees with no inconvenience at places other than within therestaurants.Inote especially, here, that the Board, in affirming theTrial Examiner, noted that there, ashere,"that employeesof the restaurants were eligible for membership in the .. .unions which were competing for the right to represent23Goldblatt Bros, Inc,77 NLRB 1262, 127124Here, asinGoldblatt Bros, Inc, supra,more than one union wascompetingfor employee support25 CitationomittedRespondent's employees, and that the restaurant employeeshad been solicited for membership in these unions." (77NLRB at 1263) The Board there continued, emphasizingthat employees off duty were in close contact with custom-ers.This must have been so here where the nonworkingemployees were in working areas.26As inGoldblatt Bros.Inc.,I find that union solicitation by nonemployees of therestaurants was apt to disrupt the Employer's business. TheBoard has often held since then that a prohibition of solici-tation by persons other than employees on Employer'spremises is lawful, unless a union could not reasonablyreach the employees in some other fashion.27 The recordreveals no evidence that the unions did not have a multitudeof means to reach the 1,000 employees other than by solicit-ing in the restaurants.Employer properly consulted legal counsel. Having doneso he properly supplanted the unlawful no-solicitation rulewith a lawful one which was promptly and regularlybrought to the employees' attention.To the extent that General Counsel proved solicitationsother than union solicitations within the 10(b) period, theywere completely isolated in nature and trivial and are notsubstantial evidence of discriminatory enforcement of Gen-eral Counsel's Exhibit 4. On at least one of the few occasionswhere other than union solicitation occurred, the solicitorwas asked to leave the restaurant.Iconclude General Counsel has failed to establish theallegations of paragraph VI(a) of the consolidated com-plaint by a preponderance of the probative and substantialevidence. This being so, it is to be dismissed.C. Did the Employer Violate the Act Commencing inDecember 1971, and on Various Dates Thereafter, ByGrantingWage Increases to Employees, Designed toInfluence the Employees' Choice in a Board Election?Beginning in December, Employer announced and there-after continued to announce a new wage policy that em-ployeeswould be evaluated each quarter and theirevaluations would be shown to them as well as their grad-ings.Raises, if any, would be based on the evaluations.Respondent's new wage plan, in substance, is set forth inEmployer's Exhibit 11. This was promulgated in early De-cember 1971, along with other changes in Employer's poli-cies 28Where raises are in order based on a review of theemployee's performance, they should be granted. Wage re-views are to be conducted at least four times a year. Wheth-er reviews are to be quarterly or every 4 months seems tobe left to the discretion of managers. Reinard testified thequarters ran from December 1971, or began as of the datea particular restaurant opened.Of course, I have already noted the credit I attach toReinard's testimony. According to Reinard, this wage planwas first discussed in July 1971, and continued to be workedon in October and November 1971, simultaneously with thereview of other Employer policies. It was decided that thenew wage plan would be put into effect when the then26 1 emphasize the failure of proof that any part of any restaurant of theEmloyer was in a nonworking area21 Citations would be superfluous28 It is based, in substantial part, on G C Exh I I MCDONALD'S OF PALOLOcurrent wage freeze was lifted and the National Headquar-ters in Chicago approved. The new wage plan was complet-ed before the end of November 1971. Reinard wascompletely unaware of the union organizational plan hereinwhen the new wage plan was being formulated. Althoughthe wage freeze was lifted in November 1971, as noted,clearance for its effectuation was not received from theChicago main office until late November 1971.11General Counsel contends, in part, that the record shows"massive wage increases" were given at unscheduled andirregular times after the filing of the election petition andprior to the election held on June 2, 3, and 4. There wassome testimony from a few of the approximately 1,000 em-ployees that they never had heard of the new wage policyuntil after the filing of the petition orjust before the sched-uled election or that they were unaware of any evaluationswhen wage increases dust "appeared," etc. There obviouslywere some situations where Employer's Exhibit 11 may nothave been strictly and literally complied with.30 Such, alone,would not prove that wage increases were "designed toinfluence the employees' choice in a Board-conducted elec-tion."The record reveals many wage increases in May, at leastsome of which might well, under Employer's Exhibit 11,have been delayed until June.As employees received or were shown their performancereviews, managers customarily explained the new wage planto them. Reinard revised the plan to the extent that a man-ager could give performance reviews at any time during aquarter beginning with the issue of the wage plan or begin-ning from the date a particular restaurant opened,31 it beinga "must" that there be at least four reviews a year. Somemanagers complained that tying in wage review dates withthe dates of hire of employees presented too many prob-lems.General Counsel's Exhibit 11 was intended to be part ofMcDonald's national plan. Reinard tailored this plan tomeet Hawaiian operations' special problems, resulting inEmployer's Exhibit 11.In May, Reinard and his managers knew the election wascoming up in June. They also knew that the managers hada lot of required "paper work" to do early in June and theywould have the election in early June and a national con-vention in Chicago in mid-June, and many managers fol-lowed this with vacations on the mainland. Reinardreminded the managers that with such a full schedule forJune, they were not to forget the quarterly reviews contemp-lated by Employer's Exhibit 11. They were reminded oftheir obligatory voluminous paperwork for early in June asset out in Employer's Exhibit 12.It should be noted that Reinard's wage policy for Hawaii,Employer's Exhibit 11, though based on General Counsel'sExhibit 11, differs in that there is no requirement for perfor-mance review oncertaindates.Noreen Shiroma was hired by Mike Simms in late March29 It is to be noted that the wage increase plan,Resp.Exh 11, does notprohibit a manager giving more than one wage review or wage increase ina quarterNot unusual with 1,000 employees and 15 restaurants31More thana fewwere opened after December I, 19714091972. She later quit. She was a witness for General Counsel.While employed, she was an active unionorganizer. Shereceived a wage increase on June 2, the first day of theelection.She had previously been told by her supervisor,Simms,that she was going to geta raise. 2After her direct examination, she first revealed that whenfirst hired she was told of Employer's practice of havingperiodic reviews of an employee's work and granting wageincreaseswhere deserved. Simms told her this when she washired.He apparently had posted a notice on the bulletinabout wages and told the employees they could talk to himabout them, and "so" she did. He showed her a paper whichstated howraiseswere given out and that there would beperformance ratings beforeraiseswere given. The chart sheread said wageincreaseswould be given every 3 months, shetestified.Susan Nonaka also testified she was hired in March, re-ceived a wageincreaseon June 2 and that Simms on May31 told her she would receive it.Simms credibly testified all employees working under himwho were hired in March 1972 would receive performancereviews and wage increases where warranted by the end ofMay. He makes out the wage reviews by sitting down withhis management assistants, reviewing the work performanceof an employee, fills out a card, and then decidesif a raiseismerited. He thereafter tries to meet with each employeeto review the employee's rating. It is possible that due topress of other business, some employees may receive theirwage increases before he can discuss their evaluation sheetswith them. This sounds eminently reasonable.He further credibly testified that his restaurant openedMarch 1 and that May was the time for wage reviews andraises, ifmerited. He gave 25 wageincreasesinMay someof which were based on promotions and others based onEmployer's All American Competition, fully described inthe record and unnecessary to go into here. How an employ-ee wasto vote in the upcoming election concerned Simmsnot atall, Simmstruthfully testified.Cheong testified he was hired at the Kahalarestaurant inMarch 1971 and was previously told by Scott he wasgettingthisraise.Another wageincrease"just appeared" in hisMarch paycheck. He received a wageincreaseinMay andbefore he received it he was told by an assistantmanager hewould receive it. Scott reviewed his wage evaluation withhim and told him he was getting a raise.Joan Yoshiwara testified she was told by Scott when shewas hired that employees came up for raises every 3 months.She received an increase in November 1971 and her secondwageincreasewas in May. In May, she was told she hadbeen evaluated. She had previously been shown herevalua-tion. It was shown to her when she asked about it. It appar-ently was very good.ScotttestifiedEmployer'sExhibit11had beenEmployer's wage plan in Hawaii since December 1971. Un-der it he must conduct performance reviewsat least onceduring every 3-month period beginning with December. Heis to grantraisesto those who merit them after such review.He discussed the performance of each employee with his32Allegedly this was right after Simms had kept her alleged unionactivitiesunder surveillance 410DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagerial staff in giving the ratings. After PresidentNixon's Wage Freeze was lifted, Scott gave about 20 raisesin December. He gave 12 in March. He gave 26 in May. Hisexplanation for his May action in this regard was that thesummer season was expected to be busy and he desired highemployee morale. He had been late earlier in giving wageincreases in March and did not want to be late again andwas faced with the voluminous paperwork required beforethe mid-June convention.33At the Pearl City restaurant, Gail Hamasu was hired inOctober 1971. She testified she was evaluated in December1971, but did not receive her first raise until April. Shetestified she first learned from an assistant manager namedJohn Hearn that employees were reviewed for wage increas-es every 3 months. She testified she got a raise on June 1with no notice until she received her check. She added shewas evaluated in May and she was then told she would geta raise but they didn't say "when." She was an active unionorganizer.Malcolm Ward, her manager, truthfully testified he hadtomake wage reviews at least once during every 3 monthsbeginning with December and to give raises to those whomerited them. No particular time was specified for a 3-month period. He could give an employee more than one,ifmerited by the employee. He reviewed each employee'sperformance with his management team, presumably pre-pared a performance review and discuss it with the employ-ee involved. He gave 44 raises in March.34He gave 56 wage increases in May because he did notwant to be late again and with the required June paperworkand the mid-June convention he would not have reached theraises until July, and he thought it would be unfair to theemployees to again be late in giving them their raises.35I find General Counsel has failed to establish by a pre-ponderance of the probative and substantial evidence thatthe raises in question, or any of them, were granted as partof a design to influence the employees' choice in the Boardelection.Respondent had decided long prior to December 1971 tohave quarterly reviews and grant wage increases when theWage Freeze was lifted and before it knew of the unionactivity involved herein or that there would be a Boardelection. In general, the credited evidence shows that thesubstantial wage policy was first considered as early as July1971. Employer's Exhibit 11 is similar to the national planand was adjusted to meet Employer's Hawaiian needs. Thedetermination to effectuate the policy right after the WageFreeze ended was made in November 1971, when Employ-er, according to the credited evidence herein, had no knowl-edge of the union organization involved herein. Thecredited evidence shows that the new wage increase planwas put into effect only when the Wage Freeze was lifted33 It appears to me it would have been obviously unfair to delay earnedincreases to those who had earned them until July14He felt they should have been given in December but he was delayedbecause he was transferred as manager to Pearl City in November and it tooktime to learn the names and work habits of 70 employees He was "just" latein giving the March raises The first wage review was scheduled for Decem-ber, he testified, but he was not able to do so then35He gave 25 raises in April to exceptional employees under the All Ameri-can Competitionand the national office in Chicago gave its approval. Thus,since the wage increase plan was decided upon before Employer had knowledge of the union organizational plan in-volved herein, its effectuation was not motivated by unionanimus. I find the record devoid of substantive evidencethat Employer had other than legitimate economic reasonsfor promulgating and effectuating its long considered newwage plan, although a union petition for an election waslater filed and an election was later held. When the plan wasformulated, theWage Freeze prevented its promulgationand subsequent effectuation and the Employer was un-aware of this union organization. Its promulgation and ef-fectuation has in no way been proved to have the "design"of influencing the employees' choice in a Board election.That actual promulgation of the wage plan and the begin-ning of its effectuation coincided with Employer's knowl-edge of this union organizational activity has not beenproven by this record to be more than mere coincidence.Any deviations in the effectuation of the plan are ade-quately explained by the Employer in the record. Each storedoes not operate on the same quarter basis for wage reviews.Unusual events, such as the June national convention, canaffect exact timing. More than one evaluation a quarter isnot forbidden. Any deviations from policy have been ade-quately explained by the Employer. Certainly, it would becontrary to Board Law to defer the grant of an earnedlawful wage increase merely because of the pendency of aBoard election. It is noted that among the recipients of wageincreases were union organizers. No employee was told thatthe Union or election had anything to do with his raise, oneway or the other. As a general rule, the individual employeewas told that the raise was for good work and his perfor-mance rating was discussed with him.36Iconclude General Counsel has failed to prove by apreponderance of the probative and substantial evidencethat Employer violated the Act as alleged in paragraphVI(b) of the consolidated complaint.D. Did the Employer on or about February 17,Through Supervisor Malcolm Ward, at thePearl City Store Illegally Interrogatean Employee About the Union Activityof his Fellow Employees?Ward credibly testified with no contradiction that he be-lieved Gail Hamasu engaged in union solicitations in thePearl City restaurant possibly violating the Employer's no-solicitation rule.He further truthfully testified that thenamed husband of an employee 37 had vociferously com-plained to him that Hamasu had harrassed his wife in con-nection with solicitation.Ward told Hamasu of this and ineffect asked her to leave Mrs. Cyr alone. He reminded herof General Counsel's Exhibit 4 and told her not to violateit.Hamasu replied "OK."Hamasu testified that on February 17 she and employeeVasper punched out and walked to the parking lot. Accord-ing to her, Ward came to them and "asked us about ourschedules and things." He then asked Vasper if Hamasu had36 That such may not have happened ineveryinstance is but anotherexample of an imperfection in the world or in a supervisor37 Cyr MCDONALD'S OF PALOLObeen talking with her about the Union, to which Vasperreplied, "No." Hamasu testified she asked Ward why he hadasked the question and he replied he was supposed "to knowthat kind of stuff."Ward truthfully admitted this interrogation explainingthe prior complaints which he had reported to Hamasu.These complaints were the basis for this isolated instance ofinterrogation. It does not warrant the indignity of beingfound to be an unfair labor practice. General Counsel hasfailed to prove by the probative and substantial evidencethat Employer violated the Act as alleged in paragraphVI(c) of the consolidated complaint.38E. Commencing in April and Thereafter Did EmployerHold Meetings of Employees at Which Respondent Solic-ited Grievances From Employees, in Order To Defeat theEmployees' Union Organizational Efforts?Respondent admits the holding of meetings with employ-ees for the airing of employee grievances, among otherthings. They were held long prior to April 1972. The nation-al office directed the holding of such "rap" sessions for itsrestaurantsaround the world. It was considered as early as1970 when managers were called to Chicago to "rap" abouttheir areas. At another national meeting in July 1971, inChicago, they were for the first time shown a film showinghow to conduct rap sessions with members of crews. Theywerethen told that suchsessionsshould be conductedthroughout all operations. They began in Hawaii in mid-November 1971.9 Even some of General Counsel's witness-es fixed the holding of such sessions as early as November1971. This was before knowledge of this union organiza-tional activity and before the filing of a election petition.Iconclude General Counsel has failed to prove by apreponderance of the probative and substantial evidencethat Employer violated the Act as alleged in paragraphVI(d) of the Act. Clearly such rapsessionswere part of thenational or international operations and not confined torestaurants where there was much or little or no union activ-ity.They served, no doubt, a useful purpose before therewas knowledge of the instant union organization and af-terwards. Certainly, Employer did not have to cease goodand legal activity simply because it learned of union organi-zational activity or because an RC petition was filed. At alltimes it was Reward's policy that the location of and thefood served at the rap sessions was in the discretion of themanager of the individual restaurant.Managers were toldto keep costs within reason, personally estimating about $90per month per restaurant. Frequently the cost per sessionhas been much less. The serving of food appears to havebeen an inducement for employee attendance.38 It may be noted that Hamasu testified that Ward, in this conversation,didn't tell her she would suffer any sort of discipline or discharge Vasperdidn't testify39 See Employer's Exh 10411F. Did the Employer, Beginning in April, Grant EmployeesAdditional Benefits in the Form of Steak Breakfasts, Gifts,Employee Benefits, Programs and Contests, To Defeat theEmployees' Union Organizational Drive?The matters alleged to have begun in April, as alleged inparagraph VI(e) of the consolidated complaint, are merelya continuation of many benefits instituted long prior toApril, some in an expanded form. But the nexus with theemployees' organizational efforts is not established by apreponderance of the probative and substantial evidence.Reinard's private estimate of the budgeting of an expend-iture of about $90 per month per restaurant has been found.Such was clearly not exorbitant. It isn't the kind of moneyyou use to buy the votes of 50 to 70 or more employees perrestaurant.Reinard thruthfully testified Employer had apolicy of sponsoring social and athletic events for its em-ployees at the restaurants as long as he had been with theEmployer 40 The managers select the social functions, suchas Christmas or Thanksgiving parties, summer outings, andany functions the employees like to get involved in. This hasbeen true at least since mid-1971. Some of the outings werecatered in1971. The crewscreate some social functionsthemselves and go "pot luck." If a manager served a steakbreakfast, that was in his discretion. It would not be con-trary to Reinard's policy, so long as costs are within rea-son4'I find Malcolm Ward presented a $300 figure for futurebenefits at one session with employees. This would havebeen not very out of line with Reward's private figure sincethe $300 was to cover 3 months of activities. In fact the $300covered three different occasions. Its use was determined bya committee of employees. It was on May 20 the crew wastold the crew could have $300 to spend for the "summer."This does not indicate any substantial dep ture from the$90 per month Reinard budget. I do not finda continuationof outings, parties, etc., after April, violative of the Act.Crew breakfasts had been a regular Employer activityeven in 1971. Managers have always had a limited discre-tion in refreshments and consequently there were varia-tions. At all times, employees were paid for attending thesemeetings but the nature of the fare served to them variedfrom time to time and from manager to manager.Employer had an open house prior to theelection, atwhich employees' families were invited. The purpose was toobtain a public reaction to "Eggs McMuffin", a new con-coction, it having been decided nationally that it should betested in Hawaii. "Roman Gabriel Mugs" 42 were also distn-buted43 The Union or unionism was never mentioned inany way at the Egg McMuffin test. The election forthcom-ing was not mentioned.Business was not mentioned. I findeverything about the McMuffin-Gabriel matter to havebeen entirely innocent. May was selected for such funnerybecause June was already fully scheduled with events al-40 Since 197041Considering the amountof hamburgers sold by McDonald's, it wouldnot surprise me that they could make a good buy on steaks, even today42 Value unknown43 Employer and Roman Gabriel were at this time cosponsoring a "footballclinic " Egg McMuffins and Roman Gabriel Mugs killed one bird with twostones 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDready mentioned herein. An early reaction to McMuffinswas deemed important.44 It has not been proven to have anyrelation, but time, to the election. Time can be most impor-tant. Here, I find Employer's knowledge of business necessi-ty as of a particular time merely coincided with theupcoming election. I am convinced the Employer was en-tirely divorced from designs to defeat employee union orga-nization when it determined to have its "McMuffin" tryoutcombined with glorification of its efforts with Gabriel.Iconclude General Counsel has failed to prove by apreponderance of the probative and substantial evidencethat Employer violated the Act as alleged in section VI(e)of the consolidated complaint 4sG. Did Employer, Through Guy Suzuki, in Late March orEarly April, Illegally Interrogate an Employee About HerUnion Activity.Suzuki allegedly unlawfully interrogated Takahashi on orabout the above date. There is no doubt that there was aconversation between them at such time and the union orunions were part of the discussion which was involved in awork evaluation of Takahashi. That Takahashi was an ac-tive union organizer was well known, indeed she was oftenreferred to as Carol Union. I have carefully studied theversions of this conversation given by Takahashi and Su-zuki. In many instances they are in agreement. To the extentthey differ, I credit the testimony of Suzuki as more proba-ble and reasonable.Takahashi testified that in March or April Suzuki gaveher a job evaluation. She said she was rated good for jobperformance, average for appearance, poor for attitude, andpoor for punctuality. She questioned him about each item,particularly about her grade for attitude, "because the per-son who evaluated me knew I was an organizer." Suzukireplied he'd check on that rating. She told him that if hechecked her timecard he'd see she was punctual.46 Suzukisaid he'd check. She told him she thought her attitude ratingwas unfair. He told her in reply to her inquiry that she hadbeen evaluated by Ray Nicola, the swing-shift manager. Itwas at this point in her testimony that she testified Suzukitold her he didn't know how to talk to her because he knewshe was a union organizer. She added that, apparently be-fore the evaluation was mentioned, he then asked if she werebeing paid by the Union, to which she gave a negative reply.He said he hadn't thought so andthenwent into her evalua-tion. Allegedly, Suzuki also asked her why she was organiz-ing,towhich she replied "to improve the workingconditions at McDonald's." According to her, at a laterdate, Suzuki asked her to arrange a meeting with him andBob Matsuyama.4744 If theycaused indigestion or were otherwise unacceptable, perhaps theymiht have caused an adverse reaction among employeesThe Employer's athletic program has been in existence since mid-1971Providing T-shirts is as insignificant here as a gnat's hair The All AmericanTeam competition was part of the national program The "free food" policywas also adoptedby Renard in October-November 1971, but could not beimplemented, like the wage program, because of the Wage Freeze It wasnever intimatedto an employee that it or any other benefit was tied into theunion campaign46 Her timecards were not offered in evidenceHer testimony as originally given and narrated above wasalmostthe sameas Suzuki's. He truthfully testified that shestated she was being downgraded in "attitude" because ofher union activity. He replied in the negative and said hewas trying to be as objective as possible. He asked for addi-tional comments or suggestions since he had only recentlybecome manager. She suggested that the store buy blackpants and white tennis shoes in bulk and sell them to thegirlsat cut rate for use in the restaurants. He said it was apretty good idea.Shethen said, "You probably know thatI'm a unionorganizer," and he replied in the affirmative.This was the first mention of the Union. Theythenstartedto discuss unions specifically and generally. She asked himhowhestood on the Union. He replied it wasn't a goodthing for the employer. She asked him why he worked forMcDonald's. He replied that it appealed to him becausethere was room for personal improvement. She asked himifhe thought a local boy "is going to make itin a haolecompany." He told her he hoped she was not giving himsomeof this "Third World thinking from the University."She replied, "No." He said he thought he could make itanywhere andthenasked her why she wanted to organizeMcDonald's.48 She replied it was because of a variety ofinconsistencies.He said the company was in a period of fastgrowth in Hawaii and he'd like her to give him a chance toprove he could do the job there. He stated to her that hethought unions were necessary when they evolved but hedid think it was fair that a shipping strike could paralyze thewholestate.He stated he didn't think the tactics of thisunion were fair and pointed out some examples. He finallytold her that he and she would not settle thisso far as a winor a loss was concerned. He thanked her for her opinionsand comments and that was that.He checked later with Ray Nicola, the swingmanager,who said that Takahashi did not "pitchin" as well as theother workers which accounted for the rating with respectto "attitude."Having observed each witness most closely, I credit thetestimony of Suzuki and find General Counsel has failed toestablish by a preponderance of the probative and substan-tial evidence that the Employer violated the Act asallegedin paragraph (f) of the consolidated complaint 49H. Did Employer, on or About May 5, by SupervisorJim Marne Illegally Interrogate an EmployeeAbout His Union Sympathies?Scott Stueber impressed me as an unreliable witness. Histestimony, if credited, would in my opinion establish morethan the violation involved in paragraph (g) of the consoli-dated complaint. It is effectively refuted in documentaryevidence bearing his signature.He testified he was hired in February by Manager Ben-nett.He was theonlyone to testify about a no-solicitation47 He was found to be a discriminatee in a prior case against Employer.There is no evidence herein as to whether she ever did48 Note that she brought up her organizing activities49 At p 7 of his excellent brief, General Counsel inadvertently confusedSimms with Suzuki MCDONALD'S OF PALOLOhe allegedly "initialed," which was in addition to GeneralCounsel's Exhibit 4 and House Rule 14.50He testified he"quit"his job on May 19 about 2 weeksbefore the election. He testified Supervisor Jim Marne men-tioned the Union to him on May 17. He said that on May5 he told the manager he was planning to quit because hewas going to summer school and he had some things he hadto do first. He asked if he could have a leave of absence inorder to come back in the fall. The manager said no, sincehe was a part-time worker. On May 17, Marne according toStueber came to him and said they'd give him a leave ofabsence so he could "come back and vote in the Unionelection." Stueber allegedly said that was fine. Stueberwould have me believe it was not untilafterhe was told hecould have the leave of absence so he could vote that Marnefor thefirsttime asked him what he thought of unions.Stueber allegedly replied they were good in principle but hewasn't necessarily sure they were good in Hawaii. Marneallegedly agreed with him. Stueberthenallegedly askedwhat was the date of the election and Marne told him.AllegedlyMarne told him not to worry about it, Marnewould call him and remind him.Certainly, Stueber testified he was granteda leave of ab-senceso he could vote in the election. Employer's Exhibit13 shows that on May 5 Stueber signeda notice of resignationbecause of school pressure and stating that his last day ofwork would be May 17 and that he wished his final checkto be mailed to him at his home.At no placeis there areference to a leave of "absence." Stuebertestifiedhe "quit."He didnotvote in the election. Since Stueber had alreadyhanded in his resignation on May 5 to be effective May 17,I cannot conceive Marne asking him on May 17 what hethought about unions. There, of course, is no credible evi-dence that Marne phoned Stueber about the election.Icredit entirelyMarne's testimony that Stueber askedhim what he'd have to do if he wanted to quit and Marnetold him he'd have to fill out a resignation form. On May5, Stueber told Marne he wanted to quit as of May 17. Hefilled out and signed the form indicating resignation as ofMay 17. On May 10, Stueber was asked by Marne if the 17thwas still the definite termination date. Stueber said yes.Marne told him he could return when his school problemswere straightened out. Stueber asked Marne if he could votein the upcoming election. Marne told him he could not, ifhe terminated, he'd be ineligible to vote. On May 17, Marneconfirmed Stueber's correct address so his check could bemailed to him. Stueberthenasked Marne what the upcom-ing election wasabout.Stueber again asked whether he'd beeligible to vote and Marne told him, "No." Marneneverdiscussed a leave of absence with Stueber.Having credited the testimony of Marne as opposed tothat of Stueber, I conclude General Counsel has failed toestablish by a preponderance of the probative and substan-tial evidence that Employer violated the Act as alleged inparagraph VI(g) of the consolidated complaint.50 There was none4131.On or About May 30, Did Employer, Through MikeSimms, Create an Impression to Employees That EmployerWas Keeping Employees' Union Activity Under Surveil-lance?Simmsallegedly gave the impression to employees Shiro-ma and Nonaka that he had been keeping their union activi-tiesunder surveillance.Basedon these employees' admitted activities at the time,they werenotengaginginunionactivities in my view. Thus,whether there was an impression that suchactivities wereunder surveillance,arguendo,is immaterial. Their story isthat they were merely advising employees that there wasgoing to be a union election. Such is, in my view, a mereexpressionof fact and not union activity any more thanwould be asimilarstatement by an Employer representativeor a stranger. "Well, we just told them that, you know, theelection was coming up and if they were going to vote. Butwe didn't solicit to them." They were standingoutside of,but near, Employer's premises. Simmscame tothem andsaid "that it was all right, what we were doing." He said heknew what they "were doing and it was okay with him." 51They had talked to four girls who wereon the premises.Simmswas looking in their direction from the restaurant.There was no conversation about this.Simmstold Shiromashe was going to get a raise.I find no probative or substantial evidence that Employerviolated the Act as alleged in paragraph VI(h) of the conso-lidated complaint.J.Did Employer, Through Mike Simms, Violate the Actby Advising an Employee Right Before the ElectionThat She Might Be Violating the "24-Hour Rule?" 52When Nonaka was on her dinner break, according to her,on June 1, she talked to another employee about the Unionbecause he said he had no information about it. AssistantManager Frank was in the area. She returned to work andlater Simmsapproached her and said she had been breakingthe 24-hour rule and he would use it against her as an unfairlabor practice. She had been talking to a male employeenamed Kelly and the conversation occurredin the eatingarea, the public area.53 It was also a workingarea. Simmstold her she had been soliciting and had broken the 24-hourrule also.Simmsnever said what the 24-hourrule was. Shehad a "vague idea" what he was talking about. I find it hardto believe but she swore she had neverseen a no-solicitationrule "in writing or printed or typed." Nonethelessshe testi-fied that when she was hired she was told that "union" wasa bad word and "there was to be no solicitation of any kindffSimms truthfully testified that, after he learned of Susan'sconversation with a fellow employee on June 1, he spoke toher and told her "that at this point in time it would be sillyfor any of us to violate any rules, the 24-hour rule or theno-solicitation rule, because it might risk invalidating theelection. And I stressed we wanted to have a fair election."He had misunderstood and when he spoke to Nonaka that51 I find no indication of an unlawful impression of surveillance52 As amended at the hearing53 She had earlier testified it wasoutsidethe working area 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was to be no campaigning or soliciting for votes in the24 hours preceding the election he was expressinghisopin-ion of the law. He was enforcing the no-solicitation rule. Hewas merelywarningher not to violate such rule. He told hernot to "solicit" for the Union. He didn't say it was not allright for her to talk about the Union. No one had told himshe was soliciting. There wasjust a "possibility" that she hadbeen soliciting. I think the so-called "24-hour rule" is hereimmaterial. Simms didn't tell her what it was She had a"vague idea" what it was. In all the surrounding circum-stances including the isolated nature of this conversationwith one of about a thousand employees, I conclude Gener-al Counsel has not established by a preponderance of theprobative and substantial evidence that Employer violatedthe Act as alleged in the added paragraph VI(i) of the conso-lidated complaint. Issuance of any cease-and-desist orderfor this would be pointless.K. On or About May 31, Did Employer Illegally Suspendand Then Discharge Carol Fukomoto Takahashi?This is an involved and complexissue.Takahashi wassuspended on May 30 and discharged on May 31 on the eveof the election. She was known as "Carol Union." She wasan active union organizer. Employer wanted no union towin: The timing of her discharge renders it most suspect. Ofcourse, findings of violations may not be based on meresuspicions.Takahashi was hired by Simms in September 1971 at awage rate of $1.60 per hour. She became active in unionorganizing in October 1971 and she and the man she latermarried distributedmany authorization cards for theUnion.I note, in passing, that her version of her conversation inMarch or April with Suzuki was very similar to a conversa-tion she allegedly had with Simms beyond the 10(b) period,in that in each conversation she allegedly was asked if shewere being paid for organizing and each allegedly asked herwhy she was organizing and she allegedly told each about6 months apart that it was "to improve the working condi-tionsatMcDonald's " I do not discredit her testimony onthis account but I find it most unusual or at least more thanpassing strange.There is no doubt that Takahashi was scheduled to workon May 27, 28, and 29. The schedule was in writing. Sheknew she was so scheduled.The first thing I am called upon to decide is whether oneach of these days she was telephoned by Pedro Repolio,her assistant manager, and told by him not to report forwork but to check back. She so testified. She testified Repo-Ito identified himself on the phone and she recognized hisvoice. Repolio allegedly called her on May 27 and advisedher there was a mix up in schedules and not to show up thatday. She testified Repoho phoned again on May 28 and hetold her not to come to work but to check back with them.She testified Repolio had identified himself and she recog-nized his voice. On May 29, she testified Repolio againphoned her and told her not to come in but to check backwith his schedule on May 30 though she did not have towork that day. She continued, testifying that she went to therestaurant on May 30, saw she was scheduled to work onJune 2 and 3 but she "had three `no shows' on [her] time-card." She allegedly asked Repolio about this and hedeniedever calling her. Allegedly, he told her to talk to ManagerSuzuki and she did so Suzuki told her, she testified, that hemight have to suspend her and that, if disciplinary actionwere not taken in connection with her, his authority wouldbe lessened in the eyes of the other employees and he toldher to check with him the next day. She testified she finallysaw him about 10 p.m. the next evening and he told her hewas sorry but he had to terminate her employment, "be-cause she didn't show up for work." She allegedly told himRepolio had phoned her on each of the 3 days telling hershe didn't have to work because of a mixup in work sched-ules and she was to check back with the Employer for aworkassignment.She testified Suzuki told her he hadchecked with Repolio and all the otherswing-shiftmanag-ers and they had no knowledge of any phone calls to her.She then testified thatbeforeMay 27 she had spoken toRepolio on thephone.54She had spoken to him many timesin person. She testified again that she recognized his voiceon the phone each time he called. "To the best of [her]knowledge" it was Repolio to whom she spoke. She testifiedthat after her conversation with Suzuki she never askedRepolio "to tell the truth" or "go in and tell [Suzuki] aboutour conversations." She testified that after she wasterminat-ed she didn't know why she didn't say to Repolio somethinglike, "Look where you got me now. I've been fired. Whydon't you go in and tell the truth?" I thinksomesuch wordsmight have well been forthcoming froma militant unionprotagonist who honestly believed she had been fired be-causeRepolio failed to tell the truth or because she was thevictim of a frameup. She testified that when Suzuki fired herhe told her he had talked to Area Supervisor Dan Shiraishibut it was ultimately Suzuki's decision to terminate herbecause it washisstore.Allegedly, when she wasterminat-ed, Suzuki said the union drive was a personal affront to himbecause he thought the store was his "castle." Allegedly, hetold her not to take the termination personally.Shetoldhimnot to take the union drive personally. Suzuki, allegedly,said it was off the record, but he was dust wondering whyshe was organizing and spending so much time trying to geta union into McDonald's. Assuming there to have been aconspiracy to get rid of Takahashi on pretextualgrounds,I find it hard to understand how a man who presumablywould have been a prime actor in such malicious and well-calculated conspiracy would have been stupid enough tohave made the last statements Takahashi attributed to him.The reason, according to her, that Suzuki gave her for firingher was because she failed to show up for work as scheduledfor several days.In her cross-examination, she testified that when she washired she gave the Employer her parent's home phone num-ber, 538-6492, as the place where she could be reached. Shewas "partially" living with her parents when the three phonecalls were allegedly received. She shared an apartment withher girlfriend and was "moving out" in May and June, soshe was partly at her parents and partly at [her] apartment.She testified she was at her parent's home on May 27 and54 It is not unusual for the voice to sound differently, depending uponwhether used in direct personal contact or over the phone MCDONALD'S OF PALOLO28. She was terminated by Suzuki May 31 about 10 or 10:15p.m. She told him Repolio had phoned her, etc. Suzuki toldher she wasterminatedfor not showing up for work. Suzukitold her how he had checked with Repolio and the manage-mentstaff and no one knew about the phone calls. She toldhim Repolio had called. Suzuki told her Repolio had deniedcalling her. She asked what phone number was used andSuzukigave two. One started with a "7" and the other beganwith a "5." She never had a phone number beginning witha "7." They discussed the Union. He asked her why she wasorganizing again and she said there were some improve-ments she'd like and just working conditions. Suzuki said hewas taking it personally because it was hisstore.She repeat-ed this again.35 She then remembered for the first time thatin the conversation she told Suzuki she was being "scape-goated" because she was organizing. She was sure that inthis conversation Suzuki told her he was taking it personallybecause "they were organizing a union." In her pretrialaffidavits to the Board, she made no mention of any allegedstatementsby Suzuki at the termination interview that hewas taking this thing personally or taking her activity per-sonally nor did she make any mention of Suzuki allegedlyasking her why she was organizing again. Her affidavit withrespect to her termination conversation, given a day later,is byno means asfar rangingas isher testimony about theconversation which she gave almost 5 months later.She testifiedin answertomy questions that she "as-sumed" she'd be working on the 29th because of what Repo-Ito allegedly said on the 27th. On the 29th he phoned herand told her not to come in. When I asked her if it mighthave beensomeoneother than Repolio who phoned her, shesaidshe was "pretty"sure.Earlier she had given no indica-tionofanydoubt. She repeated that he identified himselfand she recognized his voice. On May 29 he phoned heragainand told her to check back on the schedule in therestaurant.On May 30, she went to the store and saw shehad "no shows." She saw Repolio, "because he was sup-posed to call me." She asked him why she had the "noshows," whenhe had phoned her.Repolio denied he hadphoned her and told her to check with Suzuki. She told himshehadreceived the phone calls from him. He told her tosee Suzuki.On the 30th she saw Suzuki and told him she'dreceived the phone calls from Repolio. He said he'd checkinto it.56On redirect, Takahashi testified the workschedules areposted once a week at the Manager's desk.Note that early in her testimony she testified she hadspoken to Repolio on the phone before May 27. Almost atthe close of her testimony, she told me she didn't think shehad ever been called by Repolio prior to May 27. She nevertestifiedshe called Repolio. She also testified that not onlydid she ask Repolio why she had three "no-shows" listed butalsoheaskedherwhy she hadn't shown up for the previousdays.Firstly,Imake it clearthat if Suzuki did not believeTakahashi's statementsthat Repoho had called heron threeseparate occasions and told her not to show up, but rather55Castle956 The girl who allegedly was present at her termination interview on May31with Suzuki, Carol Thompson, never testified415credited Repoho's denials and fired her because he believedshe had wilfully and deliberately failed to show up on threeconsecutive scheduled days for work and that her unionactivities were in no way responsible for her discharge, Em-ployer did not violate Section 8(a)(3) and (1) by dischargingher for failing to work as scheduled without a valid excuse.Suzuki had never fired any one else. He testified Takahashiappeared to be honest and sincere. This was honest andsincere testimony by him. A witness, present at her termina-tion at Suzuki's request, Conroy, testified that he believedshe was truthful insofar as someone might have called herclaiming to be Repolio. She appeared to him "not to belying." Suzuki testified that hedid,indeed, check with Repo-lio but Takahashi "never impressed him as being a type ofperson that would lie." Nonetheless, from his investigation,although someone might have called her claiming to beRepolio, no one from management had called her and her"no-shows" were unexcused. This was his judgment. It wasnotmineto make on May 31. I was not in his shoes.Ido not credit Takahashi's testimony as to Suzuki's al-leged statements about her and the Union at her termina-tion interview.Takahashi's testimony I do not find to be as strong as theRock of Gibraltar by any means. Repolio's 57 is not withoutits faults, but based on it and close study of the relevantparts of the record and the probabilities and havingevaluat-ed respective demeanors, I find he didnotcall her and speakto her at any time in late May. I refuse, based on this record,to find this Employer engaged in an almost gigantic ridicu-lous hoax to create such a pretext to get nd of probably theleading union organizer right before the election.58 I realizewhat an effect such a discharge might have had on theupcoming election. But the fancied bubble of conspiracywould have burst if on any night, even by accident, Takaha-shi had shown up and had looked at the work schedule.What would have happened to the needed conspiratorialscheme had Takahashi called Suzuki about Repolio's al-leged conversations on May 27, 28, 29 or had she herselfplaced a call to Repolio or any othermanagement represen-tative? Such plot would not be contemplated by an Employ-er, such as we have here, advised by its competentcounsel.Less elaborate and easy to pierce schemes surely could havebeen and would have been used by this Employer had itbeen bent on eliminating Takahashi from her employmentbecause of her union activities.I do not believe the Employer, with such competent coun-sel,would have falsified anything on the timecards in evi-dence which demonstrate her "no-shows."Repolio truthfully testified that when she failed to appearon May 26 Repolio attempted to reach her at the phonenumber she had given to the Employer but was unsuccess-ful.He also asked employee Bruce Conroy to attempt tocontact her. Conroy tried but reportedhe also was unsuc-cessful.The next day Repolio told Suzuki, Takahashi hadfailed to show up. Repolio did not try to phone Takahashiwhen she failed to show on May 27. He referred it to Nicola,57He was inthe ArmedServicesand not employed by the Employer whenhe testified58 They knew she was theleading unionprotagonistfor months If theywere goingto fire her on a pretext, I am sure they would havedevised onemuch earlier 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis swingmanager.Nicola reported to Repolio he had beenunable to contact her that evening on the phone. Repoliodid notwork May 29.Repolio further credibly testified that on May 30 Takaha-shi asked him why her card revealed "no shows" for the 3days. Repolio told her it was because she did not show upfor work and he asked her why.59 Takahashi told him, ac-cording to Repolio, that someone had called her and toldher she didn't have to come in. Repolio told her to seeSuzuki. Later Suzuki asked him if he had telephoned Tak-ahashi on May 26, 27, or 29. He truthfully replied that hehad not. I credit completely his testimony that he did notphone Takahashi between May 26 and 30 telling her not toreport for work.I find Employer did not falsify the timecards in any wayand the entries thereon were made in the due course ofbusiness. The timecard must be maintained accurately bygovernment regulation.Repolio knew almost since he went to the restaurant inFebruary that she was an active union organizer. He was soadvised by the manager as of that time.Repolio made no recommendation as to the terminationof Takahashi.The work schedules were written down by Suzuki on thebasis of availability for work. They were postedat least aweek before. Employees were "expected to check the sched-ule daily."Ibelieve Repolio's testimony that Takahashi, when shefirst spoke to him on May 30, did notaccusehimof havingcalled her and telling her not to show up.While I find Repolioneverphoned Takahashi as she testi-fied, it ispossiblesomeone else did and that shebelieveditwas Repolio. I cannot ignore Conroy's and Suzuki's testi-mony, in general, that she "appeared to be telling the truth"when she, at least, incorrectly, said Repolio had called herand told her not to show up on May 26, 27, and 29. ThusIdo not believe sheliedwhen she testified Repolio phonedher on these occasions. I find he did not and that she wasinerror.I further find Suzuki believed Repolio and alsobelieved that Takahashi, contrary to Respondent's rules,did not show up to work on 3 consecutive days withoutpermission from management. I findthiswas the reason shewas first suspended, pending a fuller investigation, and thendischargedby Suzuki after he first conferred with AreaSupervisor Dan Shiraishi who gave his approval for suchaction. Employer's Exhibit 5 sets forth the Employer's poli-cy that "Two days of unexcused absences by Employeesconstitutes grounds for automatic termination." That hadbeen Employer's policy since January 12, when he dis-charged Takahashi. Suzuki, having listened to her and hav-ing spoken to Repolioas well asother representatives ofmanagement, believed Takahashi had violated this policyand that termination was in order.Employer's Exhibit 9 shows that Takahashi wrote in herown handwriting that she was available for work on Mon-5s I cannot believe a man who allegedly told her not to show up 3 days ina row could have asked such a brazen question, particularly the Repolio Iobserved60 N B. I have found as a fact that it was Takahashi who initiated the uniondiscussion with Suzuki at her evaluation in Marchdays, Fridays, and Saturdays, the days involved herein. Itwas prepared when she was first hired.Suzuki's credited testimony is set forth, in part, below.Suzuki first learned she hadn't shown up for work,as sched-uled on May 26, from Repolio on the afternoon of May 27.Repolio said he had not been able to contact her. Suzukipointed out to him she was also scheduled to work on thatevening,May 27. He told Repolio that if she didn't show heshould leave a note in the manager's logbook. On May 28,Suzukisaw a notein the manager's logbook that Takahashihad failed to show. A "no show"was alsonoted on hertimecard. On the morning of May 30 he found out thatTakahashi had failed to show on May 29. Again there wasa note in the manager's log and her timecardso showed. Heunsuccessfully tried to reach Takahashi on May 29.On May 30, Suzuki asked Takahashi why she hadn'tshown up to work on 3 scheduled days. She said Repoliohad phoned her and instructed her that she did not have toshow up.Suzuki then went to Repolio and asked him if he hadtalked to her on those 3 days. Repolio said, "No." Suzukiasked him if he were sure and Repolio said he was. Hereported this to Takahashi and asked her if she didn't thinkRepolio's alleged three phone calls were unusual. She saidshe did. She said she tried to call the storeoncebut thephonewas busy ei Suzuki said he was suspending her and wouldgive her afinal answerthe next day. She replied that he was"scapegoating" her which he denied. He told her she hadbroken a definite policy and he couldn'tmaintain his au-thority should he not take action.62The next day he checked with any management peoplewho might have knowledge that Takahashiwas excusedfrom work and found none. He then called the area supervi-sor and got the okay to discharge Takahashi. He calledTakahashi at her home a couple of times at the number shehad given and lefta messagewhen she was not home. Thatnight he spoke to Takahashi in front of two other people.He told her he had checked her story out with his entiremanagementteam and found no evidence that anyone hadphoned her and told her she did not have to come to workand that, after having checked with his supervisor, he'd haveto terminate her. She claimed she was being scapegoatedbecause of her union activities. He denied this and said shewas terminated because she breached company policy.When she said she was a good worker, he said he had takenthis into consideration and was sorry he wasterminatingher.Suzuki realized there was a "possibility" that someoneclaiming tobe Repolio had called her but hisresearchshowed to him thatnoone connected with management hadcalled her. He realized there was the possibility that Takaha-shi wasnottellinghim the truth. What he considered as herhalf-hearted try in calling the restaurant, getting a busysignal, and not calling again, struck him as odd. I find thiswas very reasonable on Suzuki's part. In fact,no one inmanagementhad excused her absences.61One would be inclined to think that if she consideredthe alleged callsunusual shewould have done more than only callonce and get a busy signal62Although Takahashi attendeda "rap" session that eveningfor which payis ordinarilygiven, Suzukidirected there should be no pay onher timecardbecause of her suspension MCDONALD'S OF PALOLOI find that whether Repolio actually called her as she toldSuzuki and Repolio and as she testified is unimportant. Icannot understand why anyone would phone her and try toimitate Repolio. I find he never called her. I also find thatSuzuki, after making as thorough an investigation as hethought he could, determined, in light of all the circum-stances, that Takahashi, without any management approv-al, had violated Employer's policy by absenting herself fromwork on three successive scheduled occasions. For this rea-son and for this reason alone, Takahashi was terminated.She was not fired foranyreason connected with the Union.I find Suzuki honestly believed Takahashi was absent with-out permission and his supervisor agreed that for this reasonshe should be terminated.63 Suzuki was afforded no reasonto believe that Repoho engaged in a plot to have Takahashidischarged. In any event, I am convinced on the basis of theentire record that Takahashi wasnotdischarged because ofher union or other protected concerted activities. I creditentirely Conroy's corroboration of Suzuki as to the termina-tion interview.I conclude General Counsel has failed to establish by apreponderance of the probative and substantial evidencethat Takahashi was discharged because of her union or anyother protected concerted activities.IV THE OBJECTIONS TO THE ELECTIONThe Union did not appear at the hearing. If credibleevidence in the record supported any or all of the objec-tions, very many in number, I would find such to be valid.I am not further going to prolong this so long Decision byenumerating, spelling out, and making particular findings asto each objection. Not one of them has been sustained bythe credible evidence in this record. Evidence in support of63 1 observe that Takahashi did not appear to me to becertainthat it wasRepoliowho phoned her It was someone whoidentified himselfas Repolioandwho sounded likeRepolio She appeared to have enough doubt about thecircumstances to phone the restaurant and give up after one busy signal417any related to allegations in the consolidated complaint hasbeen reviewed herein. No other evidence was offered by theUnion.Concluding FindingsBased upon the entire record, I conclude that this consoli-dated complaint should be dismissed in its entirety and thatthe Union's objections be found as without merit.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and theentire record, I make the following conclusions of law:1.Employer has been an employer engaged in commercewithin the meaning of the Act at all material times.2.The Union Charging Party and the other unions in-volved in Case 37-RC-1749 are labor organizations withinthe meaning of the Act.3.The record does not establish that the Employer hasengaged in any of the unfair labor practices alleged in theconsolidated complaint.4.The record does not establish that any of the objec-tions to the election herein have meet.RECOMMENDED ORDER 64Upon the basis of the foregoing findings of fact and con-clusions of law, it is recommended that the Board enter anOrder dismissing the consolidated complaint, as amended,in its entirety. It is further found that the issues raised bythe Union's objections herein are without merit, and theobjections should be dismissed for such reason.64 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as providedin Sec. 102 48of the Rules and Regulations, be adopted by the Boardand become itsfindings, conclusions, and Order, and all objections thereto shallbe deemedwaived for all purposes.